Title: The Commissioners to the Comte de Vergennes, 10 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passi Septemr. 10. 1778
     
     By some of the last Ships from America, we received from Congress certain Powers and Instructions, which we think it necessary to lay before your Excellency, and which we have the Honor to do in this Letter.
     We have the Honor to enclose to your Excellency a Copy of the Contract made between the Committee and Mr. Francy, a Copy of Mr. Francy’s Powers, and a Copy of the list of Articles to be furnished, according to that Contract, that your Excellency, may have before you all the Papers relative to this Subject.
     We are under a Necessity of applying to your Excellency upon this Occasion, and of requesting your Advice.
     With Regard to what is passed, we know not who the Persons are, who constitute the House of Roderigue Hortalez & Company, but we have ever understood, and Congress has ever understood, and so have the People in America in general, that they were under Obligation to his Majestys good will, for the greatest part of the Merchandizes, and Warlike Stores heretofore furnished, under the Firm of Roderigue Hortalez & Company. We cannot discover that any written Contract was ever made between Congress or any Agent of theirs, and the House of Roderigue Hortalez & Co., nor do we know of any living Witness, or any other Evidence, whose Testimony can ascertain to us, who the Persons are that constitute the House of Roderigue Hortalez & Company, or what were the Terms upon which the Merchandises and Munitions of War were supplied, neither as to the Price, nor the Time or Conditions of Payment.
     As we said before, we apprehend that the United States hold themselves under Obligation to his Majesty, for all these Supplies, and we are sure it is their Wish and their Determination to discharge the Obligation to his Majesty, as soon as providence shall put it in their Power. In the mean time, we are ready to settle and liquidate the Accounts according to our Instructions, at any time and in any Manner, which his Majesty, or your Excellency shall set out to us.
     As the Contract for future Supplies is to be ratified, or not ratified by us, as we shall judge expeditious we must request your Excellencys Advice as a favor upon this Head, and whether it would be safe or prudent in us to ratify it, and in Congress to depend upon Supplies from this Quarter, because if we should depend upon their Resource for Supplies, and be disappointed, the Consequences would be fatal to our Country. We have the Honor to be with all Respect Your Excellencys most Obedient and very humble Servants
     
      B Franklin
      Arthur Lee
      John Adams
     
    